DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's amendments and arguments filed September 20, 2022 have been fully considered. Per the amendment, Examiner notes the following reference which is used to modify the Forutanpour reference: Osterhout teaches a HMD displaying an augmented reality effect at a location (Paragraph 0012) in relation to a motion sensing device (Paragraph 0042 and 0249) while the motion sensing device is in a field of view of the display (Paragraphs 0012 and 0273).
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US 2014/0198944) in view of Osterhout et al. (US 2011/0214082).
Regarding claim 1, Forutanpour teaches a Head Mounted Display (HMD) device (Figure 1; Paragraph 0004) comprising: 
a display configured to display an augmented reality effect (Paragraph 0017; ‘The user device 102 illustrated is a pair of AR glasses configured to project content through its lenses using methods known in the art.’) in relation to an Electromyography (EMG) device (104; Paragraph 0019; ‘In one configuration, the gesture recognition device 104 includes a proximity sensor 110, a pair of electrodes 112, 114 that provide EMG sensing capability’); and 
at least one processor configured to control the display of the augmented reality effect in relation to the EMG device according to a user motion detected by the EMG device (Paragraph 0018; ‘The AR glasses 102 further include a processor 108 for processing signals received from the gesture recognition device 104.’; Paragraph 0019; ‘In one configuration, the gesture recognition device 104 includes a proximity sensor 110, a pair of electrodes 112, 114 that provide EMG sensing capability’).
Forutanpour is silent on the augmented reality effect being displayed relative to the EMG device while the EMG device is in a field of view of the display.
Osterhout teaches a display configured to display an augmented reality effect at a location (Paragraph 0012) in relation to a motion sensing device (Paragraph 0042 and 0249) while the motion sensing device is in a field of view of the display (Paragraphs 0012 and 0273). Examiner notes this combination would in particular use the EMG sensor of Foruntanpour as the motion sensor in combination with Osterhout. It would have been obvious to one of ordinary skill in the art to have modified Forutanpour with Osterhout because Osterhout teaches this augmented reality effect as one of many different designs as such it would appear the particular augmented reality effect would be a design choice (See Summary section of Oserhout). 
Regarding claim 2, Forutanpour teaches further comprising: a receiver or transceiver configured to communicate with the EMG device (Paragraphs 0018-0019); wherein the at least one processor is further configured to receive, from the EMG device via the receiver or transceiver, information about data stored on the EMG device (Paragraph 0018; ‘The AR glasses 102 further include a processor 108 for processing signals received from the gesture recognition device 104.’; Paragraph 0019; ‘In one configuration, the gesture recognition device 104 includes a proximity sensor 110, a pair of electrodes 112, 114 that provide EMG sensing capability’)
Regarding claim 3, Forutanpour teaches wherein the at least one processor is configured to initiate display of at least some of the received information in relation to the EMG device as the augmented reality effect (Paragraph 0029; ‘If, however, a gesture is detected, then at step 214 a signal is communicated to the user device 102. The signal is for affecting an operation of the device 102 corresponding to the detected gesture.’ And ‘For example, if the detected gesture is a letter “O.” the recognition device 104 may output a signal to the user device that causes the user device to open an application.’)
Regarding claim 4, Forutanpour teaches wherein: the received information comprises information related to video or audio content stored on the EMG device; and the augmented reality effect comprises display of related content in association with the EMG device (Paragraph 0029; ‘For example, if the detected gesture is a letter “O.” the recognition device 104 may output a signal to the user device that causes the user device to open an application.’ And Paragraph 0017; ‘or example, the AR glasses 102 may be configured to project application content through its lenses. Such as e-mails, documents, web pages, or media content such as video games, movies or electronic books.’)
Regarding claim 5, Forutanpour teaches wherein: the received information comprises user data to be copied or pasted (Paragraph 0017; emails can contain information to be copied and pasted); and the augmented reality effect comprises display of text associated with the user data in association with the EMG device (Paragraph 0017).
Regarding claim 8, Forutanpour teaches a method (Paragraph 0006) comprising: 
using a Head Mounted Display (HMD) device (Paragraph 0017; ‘The user device 102 illustrated is a pair of AR glasses configured to project content through its lenses using methods known in the art.’), displaying an augmented reality effect in relation to an Electromyography (EMG) device (Paragraph 0019; ‘In one configuration, the gesture recognition device 104 includes a proximity sensor 110, a pair of electrodes 112, 114 that provide EMG sensing capability’); and 
controlling the display of the augmented reality effect in relation to the EMG device according to a user motion detected by the EMG device (104; Paragraph 0018; ‘The AR glasses 102 further include a processor 108 for processing signals received from the gesture recognition device 104.’; Paragraph 0019; ‘In one configuration, the gesture recognition device 104 includes a proximity sensor 110, a pair of electrodes 112, 114 that provide EMG sensing capability’).
Forutanpour is silent on the augmented reality effect being displayed relative to the EMG device while the EMG device is in a field of view of the display.
Osterhout teaches a HMD displaying an augmented reality effect at a location (Paragraph 0012) in relation to a motion sensing device (Paragraph 0042 and 0249) while the motion sensing device is in a field of view of the display (Paragraphs 0012 and 0273). Examiner notes this combination would in particular use the EMG sensor of Foruntanpour as the motion sensor in combination with Osterhout. It would have been obvious to one of ordinary skill in the art to have modified Forutanpour with Osterhout because Osterhout teaches this augmented reality effect as one of many different designs as such it would appear the particular augmented reality effect would be a design choice (See Summary section of Osterhout). 
Regarding claim 9, Forutanpour teaches further comprising: receiving, from the EMG device, information about data stored on the EMG device; wherein the augmented reality effect is based on the received information (Paragraph 0029; ‘If, however, a gesture is detected, then at step 214 a signal is communicated to the user device 102. The signal is for affecting an operation of the device 102 corresponding to the detected gesture.’ And ‘For example, if the detected gesture is a letter “O.” the recognition device 104 may output a signal to the user device that causes the user device to open an application.’)
Regarding claim 10, Forutanpour teaches wherein the augmented reality effect comprises a display of at least some of the data stored on the EMG device (Paragraph 0029; ‘For example, if the detected gesture is a letter “O.” the recognition device 104 may output a signal to the user device that causes the user device to open an application.’ And Paragraph 0017; ‘or example, the AR glasses 102 may be configured to project application content through its lenses. Such as e-mails, documents, web pages, or media content such as video games, movies or electronic books.’)
Regarding claim 11, Forutanpour teaches wherein a type of information to be sent from the EMG device to the HMD device is controlled based on an additional motion of the EMG device (Paragraph 0028)
Regarding claim 12, Forutanpour teaches wherein displaying the augmented reality effect in relation to the EMG device comprises displaying the augmented reality effect above the EMG device in the field of view of the HMD device (Paragraph 0017; through AR glasses).
Regarding claim 13, Forutanpour teaches wherein the augmented reality effect is displayed in relation to the EMG device when the field of view of the HMD device is directed to the EMG device (Paragraph 0017; through AR glasses).
Regarding claim 14, Forutanpour teaches a non-transitory computer-readable storage medium (Paragraph 0006) storing instructions that, when executed, cause at least one processor of a Head Mounted Display (HMD) device (Figure 1; Paragraph 0004) to: 
initiate display of an augmented reality effect (Paragraph 0017; ‘The user device 102 illustrated is a pair of AR glasses configured to project content through its lenses using methods known in the art.’) on a display of the HMD device in relation to an Electromyography (EMG) device (Paragraph 0019; ‘In one configuration, the gesture recognition device 104 includes a proximity sensor 110, a pair of electrodes 112, 114 that provide EMG sensing capability’); and 
control the display of the augmented reality effect in relation to the EMG device according to a user motion detected by the EMG device (104; Paragraph 0018; ‘The AR glasses 102 further include a processor 108 for processing signals received from the gesture recognition device 104.’; Paragraph 0019; ‘In one configuration, the gesture recognition device 104 includes a proximity sensor 110, a pair of electrodes 112, 114 that provide EMG sensing capability’).
Forutanpour is silent on the augmented reality effect being displayed relative to the EMG device while the EMG device is in a field of view of the display.
Osterhout teaches a HMD displaying an augmented reality effect at a location (Paragraph 0012) in relation to a motion sensing device (Paragraph 0042 and 0249) while the motion sensing device is in a field of view of the display (Paragraphs 0012 and 0273). Examiner notes this combination would in particular use the EMG sensor of Foruntanpour as the motion sensor in combination with Osterhout. It would have been obvious to one of ordinary skill in the art to have modified Forutanpour with Osterhout because Osterhout teaches this augmented reality effect as one of many different designs as such it would appear the particular augmented reality effect would be a design choice (See Summary section of Osterhout). 
Regarding claim 15, Forutanpour teaches further storing instructions that when executed cause the at least one processor to receive, from the EMG device, information about data stored on the EMG device; wherein the augmented reality effect is based on the information about the data stored on the EMG device (Paragraph 0018; ‘The AR glasses 102 further include a processor 108 for processing signals received from the gesture recognition device 104.’; Paragraph 0019; ‘In one configuration, the gesture recognition device 104 includes a proximity sensor 110, a pair of electrodes 112, 114 that provide EMG sensing capability’; Paragraph 0029; ‘If, however, a gesture is detected, then at step 214 a signal is communicated to the user device 102. The signal is for affecting an operation of the device 102 corresponding to the detected gesture.’ And ‘For example, if the detected gesture is a letter “O.” the recognition device 104 may output a signal to the user device that causes the user device to open an application.’)
Regarding claim 16, Forutanpour teaches wherein the augmented reality effect comprises a display of at least some of the data stored on the EMG device (Paragraph 0029; ‘For example, if the detected gesture is a letter “O.” the recognition device 104 may output a signal to the user device that causes the user device to open an application.’ And Paragraph 0017; ‘or example, the AR glasses 102 may be configured to project application content through its lenses. Such as e-mails, documents, web pages, or media content such as video games, movies or electronic books.’)
Regarding claim 17, Forutanpour teaches wherein the instructions that cause the at least one processor to initiate the display of the augmented reality effect comprise: instructions that when executed cause the at least one processor to initiate display of the augmented reality effect above the EMG device in the field of view of the display (Paragraph 0017; through AR glasses).
Regarding claim 18, Forutanpour teaches wherein the instructions that cause the at least one processor to initiate the display of the augmented reality effect comprise: instructions that when executed cause the at least one processor to initiate display of the augmented reality effect in relation to the EMG device when the field of view of the display is directed to the EMG device (Paragraph 0017; through AR glasses).
Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US 2014/0198944) and Osterhout et al. (US 2011/0214082) as applied to claims 1 and 14 above in view of McKirdy (US 2013/0032634).
Regarding claim 6, Forutanpour is silent on the display of data sent to a mobile terminal. McKirdy teaches wherein the at least one processor is configured to initiate display of information sent from the EMG device to a mobile terminal in relation to the EMG device as the augmented reality effect (Paragraph 0124). It would have been obvious to one of ordinary skill in the art to have modified Foruntanpour with McKirdy because it allows for more interactive capability of various types of content (Paragraph 0124 of McKirdy).
Regarding claim 20, Forutanpour is silent on the display of data sent to a mobile terminal. McKirdy teaches wherein the augmented reality effect comprises a display of at least one user interface item of a mobile terminal that is associated with the HMD device and the EMG device (Paragraph 0124). It would have been obvious to one of ordinary skill in the art to have modified Foruntanpour with McKirdy because it allows for more interactive capability of various types of content (Paragraph 0124 of McKirdy).
Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US 2014/0198944) and Osterhout et al. (US 2011/0214082) as applied to claims 1 and 14 above in view of McKirdy (US 2013/0032634).
Regarding claim 7, Forutanpour is silent on the scanning of a unique identifier. McKirdy teaches wherein the at least one processor is further configured, prior to the display of the augmented reality effect, to: scan for a unique identifier on the EMG device using a camera of the HMD device; and authenticate the HMD device with the EMG device (Paragraph 0124) and Osterhout teaches AR glasses with a camera (Paragraph 0223). It would have been obvious to one of ordinary skill in the art to have modified Foruntanpour with McKirdy and Osterhout because it allows for more interactive capability of various types of content (Paragraph 0124 of McKirdy and 0010-0011 of Osterhout).
Regarding claim 19, Forutanpour is silent on the scanning of a unique identifier. McKirdy teaches further storing instructions that when executed cause the at least one processor to: scan for a unique identifier on the EMG device using a camera of the HMD device; and authenticate the HMD device with the EMG device (Paragraph 0124) and Osterhout teaches AR glasses with a camera (Paragraph 0223). It would have been obvious to one of ordinary skill in the art to have modified Foruntanpour with McKirdy and Osterhout because it allows for more interactive capability of various types of content (Paragraph 0124 of McKirdy and 0010-0011 of Osterhout).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791